DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 9, claims 1-9, 11-13, 15 and 16 in the reply filed on June 6, 2022 is acknowledged.  Claims 10 and 14 have been withdrawn.  Action on the merits is as follows:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 109887950 A).

	In regards to claim 1, Chen (Figs. 1, 20 and associated text) discloses a light-emitting device (Figs. 1, 19), comprising: a circuit substrate (items 100a or Fig. 19), comprising: a substrate (items 110, 110a); a first pad (items 130, 120a on the left), located on the substrate (items 110, 110a); a flat layer (items 130a, 122, 150a), located on the substrate (items 110, 110a), and having a first opening (item 150, 141a, or 152a) overlapping the first pad (items 130, 120a on the left, or material in item 141a); and a first electrical connection material (material shown but not labeled in Fig. 1, in item 152a, item 220), located in the first opening (item 150 or where item 141a resides), and electrically connected to the first pad (items 130, 120a on the left, or material in item 141a); a first light-emitting diode (items 210, 210a), located on the flat layer (items 130a, 122, 150a), and in contact with the first electrical connection material (material shown but not labeled in Fig. 1, in item 152a, item 220); and a first fixing structure (items 150a, 124 or 240), located between the first light-emitting diode (items 210, 210a) and the flat layer (items 130a, 122, 150a), wherein a vertical projection of the first fixing structure (item 240) on the substrate is located in a vertical projection (vertical projections of item 230 on left and right, items 220a, 230a) of the first light-emitting diode (item 210, 210) on the substrate (item 110, 110a).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective to filing date to combine the teachings of the both embodiments of Chen for the purpose of insulation.
	In regards to claim 2, Chen (Figs. 1, 20 and associated text) does not specifically disclose wherein the first fixing structure (item 240) comprises a first layer, and a second layer overlapping the first layer.
	However, it is well known by those of ordinary skill in the art that and insulating layers/structures can be of a single layer or multi-layer.
	In regards to claim 3, Chen (Figs. 1, 20 and associated text) does not specifically disclose wherein a material of the first layer is different from a material of the second layer.
	It would have been obvious to modify the invention to include layers of different material for the purpose of insulative/dielectric properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  

	In regards to claim 4, Chen (Figs. 1, 20 and associated text) discloses wherein at least one of the first layer (item 240) and the second layer is a photoresist layer or a silicon oxide layer, but does not specifically disclose a thickness of less than 1 μm.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a thickness of less than 1 μm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
	In regards to claim 5, Chen (Figs. 1, 20 and associated text) does not specifically disclose wherein a thickness of the first fixing structure is 0.7 μm to 4 μm.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a thickness of the first fixing structure being 0.7 μm to 4 μm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
	In regards to claim 6, Chen (Figs. 1, 20 and associated text) discloses wherein the circuit substrate further comprises: a second pad (items 123, 140a), located on the substrate (items 110a, 110), wherein the flat layer (items 130a, 122, 150a) has a second opening (item 154a) overlapping the second pad (item 120a, 140a); and a second electrical connection material (material of item 153a, located in item 154a), located in the second opening (item 154a), and electrically connected to the second pad (item 120a, 140a), wherein the first light-emitting diode (item 201, 201a) is in contact with the second electrical connection material (material of item 153a, located in item 154a).
	In regards to claim 7, Chen (Figs. 1, 20 and associated text) does not specifically disclose wherein a width of the flat layer between the first opening and the second opening is 1 μm to 60 μm, and a thickness of the flat layer is 1 μm to 4 μm.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a width of the flat layer between the first opening and the second opening being 1 μm to 60 μm, and a thickness of the flat layer being 1 μm to 4 μm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  

	In regards to claim 8, Chen (Figs. 1, 20 and associated text) discloses wherein a depth of the first opening (item 152a or 141a) is different from a depth of the second opening (item 154a).
	In regards to claim 9, Chen (Figs. 1, 20 and associated text) does not specifically disclose wherein the circuit substrate further comprises: a third pad, located on the substrate, wherein the flat layer has a third opening overlapping the third pad; and a third electrical connection material, located in the third opening, and electrically connected to the third pad; wherein the light-emitting device further comprises: a second light-emitting diode, located on the flat layer, and in contact with the third electrical connection material, wherein a thickness of the first light-emitting diode is different from a thickness of the second light-emitting diode.
	It would have been obvious to modify the invention to include a third pad, located on the substrate, wherein the flat layer has a third opening overlapping the third pad; and a third electrical connection material, located in the third opening, and electrically connected to the third pad; wherein the light-emitting device further comprises: a second light-emitting diode, located on the flat layer, and in contact with the third electrical connection material,, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).  
	It would have been obvious to modify the invention to include a first and second light-emitting diode of different thickness, since such a modification would have involved a mere change in the shape/size of a component.  A change in shape/size is generally recognized as being within the level of  ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	In regards to claim 11, Chen (Figs. 1, 20 and associated text) does not specifically disclose wherein a width of a first electrode of the first light-emitting diode is 1 μm to 20 μm.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a width of a first electrode of the first light-emitting diode is 1 μm to 20 μm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
	In regards to claim 12, Chen (Figs. 1, 20 and associated text) discloses disclose wherein the first fixing structure (items 150a, 124 or 240) partially covers a second electrode (item 153a) of the first light-emitting diode (item 210a).
	In regards to claim 13, Chen (Figs. 1, 20 and associated text) does not specifically disclose wherein a height of the first electrical connection material is 1 μm to 4 μm.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a height of the first electrical connection material is 1 μm to 4 μm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
	In regards to claim 15, Chen (Figs. 1, 20 and associated text) discloses wherein the circuit substrate (item 100a, Fig. 20) further comprises: a protective layer (shown but not labeled in Fig. 1), located on a surface of the flat layer (items 130a, 122, 150a), and covering a sidewall of the first opening (item 141a).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 109887950 A) in view of Shen et al. (Shen) (US 2011/0266586 A1).
	In regards to claim 13, Chen (Figs. 1, 20 and associated text) does not specifically disclose wherein a position of a vertical projection of a part of the first fixing structure on the substrate is located between a position of a vertical projection of a first electrode of the first light-emitting diode on the substrate, and a position of a vertical projection of a second electrode of the first light-emitting diode on the substrate.
	Shen (Figs. 2, 4 and associated text) discloses wherein a position of a vertical projection of a part of the first fixing structure (items 17, 112, 113) on the substrate (item 100) is located between a position of a vertical projection of a first electrode (item 210) of the first light-emitting diode (item 200) on the substrate (item 100), and a position of a vertical projection of a second electrode (item 220) of the first light-emitting diode (item 200)  on the substrate (item 100).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Chen with the teachings of Shen for the purpose of preventing solder overflow.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        June 9, 2022